Broyles, J.
This was a suit in trover to recover a mule. The plaintiff having elected to take a money verdict, and the allegations in his petition as to the value of the property having been denied in the answer, and there being no evidence whatever as to the value of the property, the verdict for the plaintiff' was without evidence to support it. Bell v. Oler, 96 Ga. 214 (23 S. E. 7); Brooke v. Lowe, 122 Ga. 358 (4), 361 (50 S. E. 146); Oglesby v. Hanson, 7 Ga. App. 318 (66 S. E. 802); Peeples v. Felton, 14 Ga. App. 5 (80 S. E. 21); Young v. Durham, 15 Ga. App. 678 (84 S. E. 165). Judgment reversed.

Russell, O. J., absent.